PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/145,470
Filing Date: 9/28/2018
Appellant(s): Popescu et al.



__________________
Barry Goldsmith (Reg. No.: 39,690)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 17, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 16, 2021 and the Advisory Action dated September 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
35 USC 101 Response	
With regard to the limitations of claims 1, 3-8, 10-15, and 17-23, Applicant argues pages 4-6 that the claims are patent eligible under 35 USC 101 because the pending claims are not directed towards an abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Applicant’s claims are analyzing seasonality curves to determine correlations to apply demand models to determine a demand forecast for certain piece of inventory, where demand forecasting of inventory is a commercial interaction directed towards the abstract idea of Organizing Human Activity. Please see Final OA dated 7/16/2021 for more details.
Applicant argues pages 7-9 that the claims are patent eligible under 35 USC 101 because the pending claims improve the functioning of the computer. The Examiner respectfully disagrees. The Examiner asserts that “wherein the demand forecast is 
The Applicant further argues pages 9-11 the claimed limitations are eligible under 35 USC 101 because they integrate the abstract idea into a practical application, with reference to Example 45. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Examiner asserts that Example 45 involved using a mathematical equation to control the functioning of an injection modeling apparatus, where the claims specifically recited how the injection 
The Applicant further argues pages 10-11 the claimed limitations are eligible under 35 USC 101 because they recite meaningful limitations to the abstract idea, with reference to Example 46. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea.  Applicant’s claims merely recite electronically sending the demand forecast which merely adds insignificant extra solution and merely adds the words apply it with the judicial exception (See 2019 PEG), where Applicant’s claims are not related to control of an electronic feed dispenser. The Examiner asserts that the Applicant’s claimed limitations are merely using a general purpose computer to perform the abstract idea, therefore not integrating the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05). The Examiner asserts that electronically sending the demand forecast merely adds insignificant extra solution and merely adds the words apply it with the judicial exception.

The Applicant further argues pages 11-13 the claimed limitations are eligible under 35 USC 101 because no evidence was provided that the combination of additional elements are conventional with reference to Berkheimer. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Examiner further asserts that running software on a general purpose computer has been found to be well-know, routine and conventional as cited in the MPEP 2106.05 and 2019 PEG. The Applicant did not point out what additional elements specifically are not well-known or provide any reasoning as to how the Examiner’s rejection is in error. The Examiner has clearly cited MPEP 2106.05 and 2019 PEG as the support required under Berkheimer. 
The Applicant further argues pages 13 the claimed limitations are eligible under 35 USC 101 because the claims do not preempt an abstract idea. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Applicant does not provide any specific reasoning as to why Applicant’s claim do not preempt the abstract idea, but rather merely just make an assertion with no reasoning. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.